DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 12/28/2020, have been entered and made of record. Claims 1, 3, 7-10, 15, 19 and 20 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 12/28/2020 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Yoshimitsu in view of Swaminathan and Meruva
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication .
As per claim 1, Yoshimitsu teaches a computer vision system, comprising: a camera that captures a plurality of an image frames in a target field(“he video camera 2 inputs some ten frames (for example, 30 frames) of frame images per second to an image input portion 12. The video camera 2 images a monitoring target area such as a ticket gate of a station and a station platform” in Para.[0035]); 
a processor coupled to the camera, the processor configured to receive the plurality of the image frames and detect occupants in a space from an image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image frames are assigned IDs and locations in the image frames(“processes a frame image being imaged by the video camera 2, the frame image being input into the image input portion 12, in the image processing portion 13, and extracts an object (a person and an article) being imaged (S1). In step S1, for example, the behavior analysis device 1 generates a differential image of a background and extracts an object being imaged from the differential image” in Para.[0053], “A person who is extracted in the current process and has not been extracted in the previous process (that is, a newly extracted person in the current process) is added with a provisional ID (S3 and S4). The person to whom the provisional ID is added is a person who has entered the imaging area of the video camera 2 during a time between the previous process of the frame image and the current process of the frame image” in Para.[0055], “The image processing portion 13, for each of the objects extracted from the frame image in the current process, generates a record to be registered in the object map (S7). In step S7, as shown in FIGS. 2A and 2B, the record is generated by associating a type of an object (a person or an article), a posture (only for a person), a position, a height of an upper side of the rectangular area surrounding the object, a height of 
a server that calculates the dimensions of an actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants, and classifies each occupant as being within a delineated and defined area of interest(“Further, the behavior analysis device 1, for each object imaged by the one 2X of the video cameras, uses the first coordinate transformation parameter to provide projective transformation of the coordinates of the position of the object into the two-dimensional coordinate system of the frame image imaged by the other 2Y of the video cameras. The behavior analysis device 1, for each of the object combination patterns, calculates a first distance energy that is the sum total of distances between the corresponding objects in the two-dimensional coordinate system of the frame image imaged by the other 2Y of the video cameras.” in Para.[0103], “Alternatively, the behavior analysis device 1, for each of the objects imaged by the other 2Y of the video cameras, uses the second coordinate transformation parameter to provide projective transformation of the coordinates of the position of the object into the two-dimensional coordinate system of the frame image imaged by the one 2X of the video cameras. The behavior analysis device 1, for each of the object combination patterns, calculates a second distance energy that is the sum total of distances between the corresponding objects in the two-dimensional coordinate system of the frame image imaged by the one 2X of the video cameras.” in Para.[0104], “Then, the behavior analysis device 1 determines that a combination pattern such that the sum of the first distance energy and the second distance energy is the minimum of all the combinations of the objects positioned in the monitoring target area is the appropriate association of the objects being imaged and identifies the pattern.” in Para.[0105]).

Swaminathan teaches a user interface that allows for a delineation and definition of a reference object including one or more of a: shape, dimensions, and location in the image frames(See Fig. 4-8 and identification overlays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu with the above teachings of Swaminathan in order to provide users with pertinent data in a streamlined fashion.
Meruva teaches wherein the system provides information relative to utilization and occupancy heatmaps(“The occupancy heatmap widget 606-11 can display level of occupancy for each zone for each hour in a day. As shown in FIG. 6, the higher the occupancy level (e.g., the more people in a zone), the darker the displayed color. In some embodiments, zones may be split into levels so that the user can see where in the facility the provision of comfort may be most needed. A display settings widget 606-12 can allow a user to modify which days or hours are to be displayed by the occupancy heatmap widget 606-11” in Para.[0063], “The comfort performance widget 706-13 can display a percentage of zones that have exhibited a desired temperature range within a particular time period. The energy consumption widget 706-14 can display a comparison of energy comfort across a plurality of zones between two different time periods. The service cases by status widget 706-15 can display a number of pending service cases or maintenance cases sorted by their respective statuses. The services cases by priority widget 706-16 can display a number of service cases or maintenance cases sorted by their respective priorities” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the application’s invention to modify the teachings of Yoshimitsu and Swaminathan with the above teachings of Meruva 
As per claim 4, Yoshimitsu, Swaminathan and Meruva teach all of limitation of claim 1. 
Yoshimitsu teaches wherein only the data extracted from each frame is stored locally and/or relayed to the system servers(“a storage portion 14” in Para.[0013], “The object map is created, as shown in FIGS. 2A and 2B, for each object extracted by the image processing portion 13. FIGS. 2A and 2B show examples of the object map created for the object A (see FIG. 2A) and the object B (see FIG. 2B) that are the extracted objects. The object A is a person and the object B is an article. As shown in FIGS. 2A and 2B, the object map registers in time sequence a record that associates a type of an object (a person or an article), a posture (only for a person), a position, a height of an upper side of the rectangular area surrounding the object, a height of a lower side of the rectangular area surrounding the object, location information, and time. As stated above, the image processing portion 13 creates the object map. The storage portion 14 stores the object map” in Para.[0048])

Yoshimitsu in view of Swaminathan, Meruva and Kakarala
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication 2014/0168056; hereinafter Swaminathan) further in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva) further in view of Kakarala et al.(USPubN 20040086152; hereinafter Kakarala).
As per claim 2, Yoshimitsu, Swaminathan and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
Kakarala teaches video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system(“The image processing system 100 can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Kakarala in order to reduce system cost.

Yoshimitsu in view of Swaminathan, Meruva and Plante
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication 2014/0168056; hereinafter Swaminathan) further in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva) further in view of Plante(USPubN 2014/0098228).
As per claim 3, Yoshimitsu, Swaminathan and Meruva teach all of limitation of claim 1. 
Yoshimitsu teaches wherein image are processed in real time and data regarding a space and its occupants is extracted(“A person who is extracted in the current process and has not been extracted in the previous process (that is, a newly extracted person in the current process) is added with a provisional ID (S3 and S4). The person to whom the provisional ID is added is a person who has entered the imaging area of the video camera 2 during a time between the previous process of the frame image and the current process of the frame image” in Para.[0055], Fig. 5).
Yoshimitsu, Swaminathan and Meruva are silent about wherein a frames of the video overwrite those frames that were just processed.
Plante teaches wherein a frames of the video overwrite those frames that were just processed(“Overwrite Manager: A computer module determining, in accordance with an expanded timeline definition, which data recorded in memory and associated with a particular video frame is to be discarded and may be overwritten with data from a newly collected video frame” in Para.[0041], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Plante in order to conserve memory space when a memory buffer is limited in capacity.

Yoshimitsu in view of Swaminathan, Meruva and Prokupets
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication 2014/0168056; hereinafter Swaminathan) further in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva) further in view of Prokupets et al.(USPubN 2003/0023874; hereinafter Prokupets).
As per claim 5, Yoshimitsu, Swaminathan and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system provides information relative to pathway tracking in a space.
Prokupets teaches wherein the system provides information relative to pathway tracking in a space(“Facility protection systems 22 may include other systems, such as an intercom system, personal safety alarm systems, physical asset management systems, building automation system, or other systems typically used for protection and management of personnel and property in facility environments. The intercom system utilizes intercoms at doors in a facility, such as, for example, the Alphacom system manufactured by Stentofon, Inc. Personal safety alarm systems represent handheld or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Prokupets in order to enhance an end user's experience of video content.
As per claim 6, Yoshimitsu, Swaminathan, Meruva and Prokupets teach all of limitation of claim 5. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system provides information relative to physical asset management in a space.
Prokupets teaches wherein the system provides information relative to physical asset management in a space(“apture digital video or image by digital video recording and surveillance system 22d if camera in area where terminal is located. Asset management event: physical asset detected as moved through a door, by asset management system and Asset ID of the asset is not associated with Internal ID of User's badge used at reader to open door--action: activate digital video camera in area where asset is located to record scene, and access control system 22a lock doors in area to block exit by an unauthorized person” in Para.[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Prokupets in order to enhance an end user's experience of video content.

Yoshimitsu in view of Swaminathan, Meruva and Klein
Claims 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication 2014/0168056; hereinafter Swaminathan) further in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva) further in view of Klein(USPubN 2018/0211115).
As per claim 7, Yoshimitsu, Swaminathan and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system creates a model of a conditions of an establishment that is informed by historical data, and runs scenarios of a known intervention options through a model to assess an intervention options based on a cost, impact, and any other factors of interest to an establishment owner, when current conditions are observed by the system to be of an interest or concern, the system generates an intervention recommendation for the establishment that is based on an modeled outcomes, when a modeled intervention is employed, the system observes an impact of an intervention on an conditions, and if an observed impact is different than a modeled impact, the system updates a model based on an observed data.
Klein teaches wherein the system creates a model of a conditions of an establishment that is informed by historical data, and runs scenarios of a known intervention options through a model to assess an intervention options based on a cost, impact, and any other factors of interest to an establishment owner, when current conditions are observed by the system to be of an interest or concern, the system generates an intervention recommendation for the establishment that is based on an modeled outcomes, when a modeled intervention is employed, the system observes an impact of an intervention on an conditions, and if an observed impact is different than a modeled impact, the system updates a model based on an observed data(“The rules engine 412 can act in concert with the analytics module 432 that is configured to conduct time series analysis 434, pattern detection 436, and risk analysis and recommendation 438. The time series analysis module 434 can utilize video stream 420 and sensor data stream 422, and/or sensor fusion data to conduct analyses of events that occur within the 420 and sensor data stream 422 can include time-related data for enabling the time series analysis module 434 to identify sequence of events. Similarly, the pattern detection module 436 is configured to utilize video stream 420 and sensor data stream 422, as well as sensor fusion data in order to recognize patterns of events based on previous events that occurred over a given period of time. For example, the pattern detection module 436 can recognize traffic patterns and scheduled visitors, deliveries, and/or so forth. Additionally, the pattern detection module 436 can recognize an end user's or a business' day-to-day routines. The risk analysis and recommendations module 438 can be configured to provide one or more recommendation on courses of actions based at least on time series analysis and pattern detection, wherein each of the courses of actions can be generated to reduce or neutralize any existing risks. For example, the risk analysis and recommendations module 438 can recommend increasing physical security within the monitored property based on an anomaly in a pattern, such as presence of unscheduled visitors” in Para.[0053], “In various embodiments, the analytics module 432 can leverage a trained machine learning model to analyze the surveillance data and output of risks to recommend courses of action and make decisions. A trained machine learning model can be generated by using a training data input, wherein the training data emulates data collected from multiple data sources (i.e., hardware components such as sensors, cameras, drones, ground rovers) and optionally a set of desired outputs for the training data (e.g., desired courses of actions or decisions). Following the application of a selected machine learning algorithm to the training corpus, a model training module may determine a training error measurement of the machine learning model. The training error measurement may indicate the accuracy of the machine learning model in generating a solution. If the training error measurement exceeds a training error threshold, the model training module may use the rules engine 412 to select an additional type of machine learning algorithm based on a magnitude of the training error measurement. In operation, the machine learning model may incorporate a combination 432 may generate courses of action to resolve security issues using one or more of the trained machine learning models, thereby enabling the automatic resolution of increase security risks” in Para.[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Klein in order to enable the automatic resolution of increase security risks and reduce or neutralize any existing risks.
As per claim 8, Yoshimitsu, Swaminathan, Meruva and Klein teach all of limitation of claim 7. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein an observed impact of an intervention is compared with a modeled impact of an action, and then updates a model.
Klein teaches wherein an observed impact of an intervention is compared with a modeled impact of an action, and then updates a model (Para.[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Klein in order to enable the automatic resolution of increase security risks and reduce or neutralize any existing risks.
As per claim 9, Yoshimitsu, Swaminathan, Meruva and Klein teach all of limitation of claim 8. 

Klein teaches wherein the systems provide for a continual improvement to a the model(Para.[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Klein in order to enable the automatic resolution of increase security risks and reduce or neutralize any existing risks.
As per claim 10, Yoshimitsu, Swaminathan, and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of an establishment.
Klein teaches wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of an establishment (Para.[0053] and [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Klein in order to enable the automatic resolution of increase security risks and reduce or neutralize any existing risks.
As per claim 11, Yoshimitsu, Swaminathan, and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system is configured to make one or more recommendations to a human
Klein teaches wherein the system is configured to make one or more recommendations to a human (Para.[0053] and [0054]).

As per claim 12, Yoshimitsu, Swaminathan, Meruva and Klein teach all of limitation of claim 11. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
Klein teaches wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action (Para.[0053] and [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Klein in order to enable the automatic resolution of increase security risks and reduce or neutralize any existing risks.
As per claim 13, Yoshimitsu, Swaminathan, Meruva and Klein teach all of limitation of claim 12. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the other action that is modeled to best address a condition of interest to an establishment.
Klein teaches wherein the other action that is modeled to best address a condition of interest to an establishment (Para.[0053] and [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Klein in order to enable the automatic resolution of increase security risks and reduce or neutralize any existing risks.
As per claim 15, Yoshimitsu, Swaminathan, and Meruva teach all of limitation of claim 1. 

Klein teaches wherein the system updates a model selected from at least one of:  machine learning and artificial intelligence(Para.[0053] and [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Klein in order to enable the automatic resolution of increase security risks and reduce or neutralize any existing risks.

Yoshimitsu in view of Swaminathan, Meruva and Kabiljo
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication 2014/0168056; hereinafter Swaminathan) further in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva) further in view of Kabiljo et al.(USPubN 2014/0156566; hereinafter Kabiljo).
As per claim 14, Yoshimitsu, Swaminathan, and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.
Kabiljo teaches wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result (Para.[0043]-[0065], [0076], [0077], Fig. 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above 

Yoshimitsu in view of Swaminathan, Meruva and Heier
Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication 2014/0168056; hereinafter Swaminathan) further in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva) further in view of Heier(USPubN 2015/0006213).
As per claim 16, Yoshimitsu, Swaminathan, and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.
Heier teaches wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry (Abs, Para.[0004], [0018], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Heier in order to optimize deployment of customer service employees within the retail facility.
As per claim 18, Yoshimitsu, Swaminathan, and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: a ratio of an establishment's customers to employees; a number of establishment customers compared to establishment inventory; and a number of people who are entering and/or exiting an establishment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Heier in order to optimize deployment of customer service employees within the retail facility.
As per claim 19, Yoshimitsu, Swaminathan, and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing an identified condition.
Heier teaches wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing an identified condition (Abs, Para.[0004], [0018], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Heier in order to optimize deployment of customer service employees within the retail facility.

Yoshimitsu in view of Swaminathan, Meruva and Hutton
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication 2014/0168056; hereinafter Swaminathan) further in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva) further in view of Hutton et al.(USPubN 2018/0053219; hereinafter Hutton).
As per claim 17, Yoshimitsu, Swaminathan and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent wherein the system is used relative to advertising costs of an establishment.
Hutton teaches wherein the system is used relative to advertising costs of an establishment(“In accordance with some of the principles of the disclosure, and as mentioned above, the architecture of FIG. 1 provides solutions to the problems in the art regarding identifying and seeing people interacting within range of the vending machine 40, camera 70, which for example could be a 3D camera, or with other particular devices in the environment of architecture 10. The system thereby provides, for example, demographic tracking of users' age, race, gender, and other salient demographic data. Facial Identification is provided which will allow the system to identify users that have appeared before, or interacted with, as well as facial recognition wherein the user opts-in to be recognized by the system” in Para.[0027], “More subjective data points may be quantified by the system architecture of FIG. 1, for example, the emotional satisfaction of a user which may be tracked during interaction with the system to determine whether the user is happy when viewing an ad or content. Engagement tracking, that is whether a user's eyes are engaged with the content or looking away may be tracked, and the number of viewers and the level of engagement that they have with the platform may be quantified. More simple analytics may be gathered, for example, the counting of people that come in “site” of the system, which in and of itself is a very useful set of data that may be provided to vendors or advertisers, for example. By providing the ability to gather the above mentioned data, and indeed other types of date, the system of the present disclosure provides an efficient and cost-effective tool to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Hutton in order to provide an efficient and cost-effective tool to develop targeted content or advertising based on any of the tracking categories.

Yoshimitsu in view of Swaminathan, Meruva and Campbell
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Yoshimitsu et al.(USPubN 2013/0164722; hereinafter Yoshimitsu) in view of Swaminathan et al.(U.S. Publication 2014/0168056; hereinafter Swaminathan) further in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva) further in view of Campbell et al.(USPubN 2006/0227862; hereinafter Campbell).
As per claim 20, Yoshimitsu, Swaminathan, and Meruva teach all of limitation of claim 1. 
Yoshimitsu, Swaminathan and Meruva are silent about wherein the system sends out an alert to an establishment describing a identified condition of interest.
Campbell teaches wherein the system sends out an alert to an establishment describing a identified condition of interest(Para.[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yoshimitsu, Swaminathan and Meruva with the above teachings of Campbell in order to optimize deployment of customer service employees within the retail facility.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 and 15-19 of Copending Application No. 16/449,495 in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva).  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 16/455,726
Copending Application No. 16/449,495


2. The system of claim 1, video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
	
3. The system of claim 1, wherein images are processed in real time and data regarding a space and its occupants is extracted, and a next frames of the video overwrite those frames that were just processed.

4. The system of claim 1, wherein only the data extracted from each frame is stored locally and/or relayed to the system servers.
	
5. The system of claim 1, wherein the system provides information relative to pathway tracking in a space.
	

	
7. The system of claim 1, wherein the system creates a model of a conditions of an establishment that is informed by historical data, and runs scenarios of a known intervention options through a model to assess an intervention options based on a cost, impact, and any other factors of interest to an establishment owner, when current conditions are observed by the system to be of an interest or concern, the system generates an intervention recommendation for the establishment that is based on an modeled outcomes, when a modeled intervention is employed, the system observes an impact of an intervention on an conditions, and if an observed impact is different than a modeled impact, the system updates a model based on an observed data.



9. The system of claim 8, wherein the systems provide for a continual improvement to a the model.
	
10. The system of claim 1, wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of an establishment.
	
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.
	
12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
	


14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

15. The system of claim 1, wherein the system updates a model selected from at least one of:  machine learning and artificial intelligence.
	
16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.

17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.

18. The system of claim 1, wherein the system provides near real time information relative to 

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing an identified condition.
	
20. The system of claim 1, wherein the system sends out an alert to an establishment describing an identified condition of interest.


2. The system of claim 1, wherein a video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.

3. The system of claim 1, wherein images are processed in real time and data regarding the space and its occupants is extracted, and the next frames of the video overwrite those frames that were just processed.

4. The system of claim 1, wherein only data extracted from each frame is stored locally and/or relayed to the system servers.

5. The system of claim 1, wherein the space includes a plurality of grid squares.

6. The system of claim 5, wherein a number of pixels in each grid square can vary.

7. The system of claim 1, wherein the system creates a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on their cost, impact, and any other factors of interest to the establishment owner, when current conditions are observed by the system to be of interest or concern, the system generates an intervention recommendation for the establishment that is based on modeled outcomes, when a modeled intervention is employed, the system observes the impact of the intervention on the conditions, and if the observed impact is different than the modeled impact, the system updates the model based on the observed data.



9. The system of claim 8, wherein the systems provide for a continual improvement to the model.

10. The system of claim 1, wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of the establishment.

11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.

12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.



15. The system of claim 1, wherein the system updates a model selected from at least one of: machine learning and artificial intelligence.

16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.

17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.

18. The system of claim 1, wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: the ratio of an establishment's customers to employees; the number of establishment customers compared to 

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition.


As per claim 1, claim 1 of Copending Application No. 16/449,495 teaches all of limitation of claim 1. 
Claim 1 of Copending Application No. 16/449,495 is silent about wherein the system provides information relative to utilization and occupancy heatmaps.
706-13 can display a percentage of zones that have exhibited a desired temperature range within a particular time period. The energy consumption widget 706-14 can display a comparison of energy comfort across a plurality of zones between two different time periods. The service cases by status widget 706-15 can display a number of pending service cases or maintenance cases sorted by their respective statuses. The services cases by priority widget 706-16 can display a number of service cases or maintenance cases sorted by their respective priorities” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the application’s invention to modify the teachings of Copending Application No. 16/449,495 with the above teachings of Meruva in order to incorporate heatmap for enhance an end user's experience of video content by receiving analyzed information from video content.
As to claims 2-20 they do not cure the deficiencies of the claim on which they depend.  Therefore, they are rejected for the same reasons.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Copending Application No. 16/452,539 in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva).  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:

Copending Application No. 16/452,539
1. A computer vision system, comprising: a camera that captures a plurality of an image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of the image frames and detect occupants in a space from an image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image frames are assigned IDs and locations in the image frames; a user interface that allows for a delineation and definition of a reference object including one or more of a: shape, dimensions, and location in the image frames; a server that calculates the dimensions of an actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants, and classifies each occupant as being within a delineated and defined area of interest; and wherein the 

2. The system of claim 1, video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
	
3. The system of claim 1, wherein images are processed in real time and data regarding a space and its occupants is extracted, and a next frames of the video overwrite those frames that were just processed.

4. The system of claim 1, wherein only the data extracted from each frame is stored locally and/or relayed to the system servers.
	
5. The system of claim 1, wherein the system provides information relative to pathway tracking in a space.
	

	
7. The system of claim 1, wherein the system creates a model of a conditions of an establishment that is informed by historical data, and runs scenarios of a known intervention options through a model to assess an intervention options based on a cost, impact, and any other factors of interest to an establishment owner, when current conditions are observed by the system to be of an interest or concern, the system generates an intervention recommendation for the establishment that is based on an modeled outcomes, when a modeled intervention is employed, the system observes an impact of an intervention on an conditions, and if an observed impact is different than a modeled impact, the system updates a model based on an observed data.



9. The system of claim 8, wherein the systems provide for a continual improvement to a the model.
	
10. The system of claim 1, wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of an establishment.
	
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.
	
12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
	


14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

15. The system of claim 1, wherein the system updates a model selected from at least one of:  machine learning and artificial intelligence.
	
16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.

17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.

18. The system of claim 1, wherein the system provides near real time information relative to 

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing an identified condition.
	
20. The system of claim 1, wherein the system sends out an alert to an establishment describing an identified condition of interest.


2. The system of claim 1, wherein video feed captured by the camera and relayed to the processing unit for processing and automated analysis is never stored in the system of 3.

3. The system of claim 1, wherein images are processed in real time and data regarding the space and its occupants is extracted, and the next frames of the video overwrite those frames that were just processed.

4. The system of claim 1, wherein only the data extracted from each frame is stored locally and/or relayed to the system servers.

5. The system of claim 1, wherein the system provides an identification of where collisions 

6. The system of claim 1, further comprising: extended USB ports.

7. The system of claim 1, wherein the system creates a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on their cost, impact, and any other factors of interest to the establishment owner, when current conditions are observed by the system to be of interest or concern, the system generates an intervention recommendation for the establishment that is based on modeled outcomes, when a modeled intervention is employed, the system observes the impact of the intervention on the conditions, and if the observed impact is different than the modeled impact, the system updates the model based on the observed data.

8. The system of claim 7, wherein an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model.

9. The system of claim 8, wherein the systems provide for a continual improvement to the model.

10. The system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.

11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.

12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.



14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

15. The system of claim 1, wherein the system updates a model selected from at least one of: f machine learning and artificial intelligence.

16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.

17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.

18. The system of claim 1, wherein the system provides near real time information relative to 

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition.

20. The system of claim 1, wherein the system sends out an alert to an establishment describing the identified condition of interest.


As per claim 1, claim 1 of Copending Application No. 16/452,539 teaches all of limitation of claim 1. 
Claim 1 of Copending Application No. 16/452,539 is silent about wherein the system provides information relative to utilization and occupancy heatmaps.
706-13 can display a percentage of zones that have exhibited a desired temperature range within a particular time period. The energy consumption widget 706-14 can display a comparison of energy comfort across a plurality of zones between two different time periods. The service cases by status widget 706-15 can display a number of pending service cases or maintenance cases sorted by their respective statuses. The services cases by priority widget 706-16 can display a number of service cases or maintenance cases sorted by their respective priorities” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the application’s invention to modify the teachings of Copending Application No. 16/452,539 with the above teachings of Meruva in order to incorporate heatmap for enhance an end user's experience of video content by receiving analyzed information from video content.
As to claims 2-20 they do not cure the deficiencies of the claim on which they depend.  Therefore, they are rejected for the same reasons.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Copending Application No. 16/457,844 in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva).  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:

Copending Application No. 16/457,844
1. A computer vision system, comprising: a camera that captures a plurality of an image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of the image frames and detect occupants in a space from an image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image frames are assigned IDs and locations in the image frames; a user interface that allows for a delineation and definition of a reference object including one or more of a: shape, dimensions, and location in the image frames; a server that calculates the dimensions of an actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants, and classifies each occupant as being within a delineated and defined area of interest; and wherein the 

2. The system of claim 1, video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
	
3. The system of claim 1, wherein images are processed in real time and data regarding a space and its occupants is extracted, and a next frames of the video overwrite those frames that were just processed.

4. The system of claim 1, wherein only the data extracted from each frame is stored locally and/or relayed to the system servers.
	
5. The system of claim 1, wherein the system provides information relative to pathway tracking in a space.
	

	
7. The system of claim 1, wherein the system creates a model of a conditions of an establishment that is informed by historical data, and runs scenarios of a known intervention options through a model to assess an intervention options based on a cost, impact, and any other factors of interest to an establishment owner, when current conditions are observed by the system to be of an interest or concern, the system generates an intervention recommendation for the establishment that is based on an modeled outcomes, when a modeled intervention is employed, the system observes an impact of an intervention on an conditions, and if an observed impact is different than a modeled impact, the system updates a model based on an observed data.



9. The system of claim 8, wherein the systems provide for a continual improvement to a the model.
	
10. The system of claim 1, wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of an establishment.
	
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.
	
12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
	


14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

15. The system of claim 1, wherein the system updates a model selected from at least one of:  machine learning and artificial intelligence.
	
16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.

17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.

18. The system of claim 1, wherein the system provides near real time information relative to 

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing an identified condition.
	
20. The system of claim 1, wherein the system sends out an alert to an establishment describing an identified condition of interest.


2. The system of claim 1, further comprising: extended USB ports.

3. The system of claim 2, further comprising: an embedded processor power supply.

4. The system of claim 3, further comprising: a cellular-to-ethernet conversion router.

5. The system of claim 1 wherein the further comprising: an embedded platform configured to run logic resources.

6. The system of claim 5, further comprising: a plurality of LEDs configured to provided system status indication.



8. The system of claim 7, wherein an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model.



10. The system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.

11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.

12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.

13. The system of claim 12, wherein the other action that is modeled to best address a condition of interest to an establishment.

14. The system of claim 1, wherein the system measures at least one: conditions post an 

15. The system of claim 1, wherein the system updates a model selected from at least one of: f machine learning and artificial intelligence.

16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.

17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.

18. The system of claim 1, wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: the ratio of an establishment's customers to employees; the number of establishment customers compared to establishment inventory; and the number of 

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition.


As per claim 1, claim 1 of Copending Application No. 16/457,844 teaches all of limitation of claim 1. 
Claim 1 of Copending Application No. 16/457,844 is silent about wherein the system provides information relative to utilization and occupancy heatmaps.
706-13 can display a percentage of zones that have exhibited a desired temperature range within a particular time period. The energy consumption widget 706-14 can display a comparison of energy comfort across a plurality of zones between two different time periods. The service cases by status widget 706-15 can display a number of pending service cases or maintenance cases sorted by their respective statuses. The services cases by priority widget 706-16 can display a number of service cases or maintenance cases sorted by their respective priorities” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the application’s invention to modify the teachings of Copending Application No. 16/457,844 with the above teachings of Meruva in order to incorporate heatmap for enhance an end user's experience of video content by receiving analyzed information from video content.
As to claims 2-20 they do not cure the deficiencies of the claim on which they depend.  Therefore, they are rejected for the same reasons.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Copending Application No. 16/451,339 in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva).  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:

Copending Application No. 16/451,339
1. A computer vision system, comprising: a camera that captures a plurality of an image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of the image frames and detect occupants in a space from an image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image frames are assigned IDs and locations in the image frames; a user interface that allows for a delineation and definition of a reference object including one or more of a: shape, dimensions, and location in the image frames; a server that calculates the dimensions of an actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants, and classifies each occupant as being within a delineated and defined area of interest; and wherein the 

2. The system of claim 1, video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
	
3. The system of claim 1, wherein images are processed in real time and data regarding a space and its occupants is extracted, and a next frames of the video overwrite those frames that were just processed.

4. The system of claim 1, wherein only the data extracted from each frame is stored locally and/or relayed to the system servers.
	
5. The system of claim 1, wherein the system provides information relative to pathway tracking in a space.
	

	
7. The system of claim 1, wherein the system creates a model of a conditions of an establishment that is informed by historical data, and runs scenarios of a known intervention options through a model to assess an intervention options based on a cost, impact, and any other factors of interest to an establishment owner, when current conditions are observed by the system to be of an interest or concern, the system generates an intervention recommendation for the establishment that is based on an modeled outcomes, when a modeled intervention is employed, the system observes an impact of an intervention on an conditions, and if an observed impact is different than a modeled impact, the system updates a model based on an observed data.



9. The system of claim 8, wherein the systems provide for a continual improvement to a the model.
	
10. The system of claim 1, wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of an establishment.
	
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.
	
12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
	


14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

15. The system of claim 1, wherein the system updates a model selected from at least one of:  machine learning and artificial intelligence.
	
16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.

17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.

18. The system of claim 1, wherein the system provides near real time information relative to 

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing an identified condition.
	
20. The system of claim 1, wherein the system sends out an alert to an establishment describing an identified condition of interest.


2. The system of claim 1, wherein video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.

3. The system of claim 1, wherein images are processed in real time.

4. The system of claim 1, wherein sysoccupants are extracted, and the next frames of the video overwrite those frames that were just processed.

5. The system of claim 1, wherein only data extracted from each frame is stored locally and/or relayed to system servers.

6. The system of claim 1, further comprising: extended USB ports.

7. A computer vision system, comprising: a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame; a user interface that allows for the delineation and definition of a reference object including one or more of: shape, dimensions, and location in the image; a server that calculates the dimensions of the actual space shown in the input image based on the reference object information, calculates distances between at least one of: 

8. A computer vision system, comprising: a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame; a user interface that allows for the delineation and definition of a reference object including one or more of: shape, dimensions, and location in the image; a server that calculates the dimensions of the actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants, and classifies each occupant as being within a delineated and defined area of interest; and wherein the 

9. A computer vision system, comprising: a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame; a user interface that allows for the delineation and definition of a reference object including one or more of: shape, dimensions, and location in the image; 

10. The system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.

11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.



13. The system of claim 12, wherein the other action that is modeled to best address a condition of interest to an establishment.

14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

15. The system of claim 1, wherein the system updates a model selected from at least one of: machine learning and artificial intelligence.

16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.



18. The system of claim 1, wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: the ratio of an establishment's customers to employees; the number of establishment customers compared to establishment inventory; and the number of people who are entering and/or exiting an establishment.

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition.




As per claim 1, claims 1 of Copending Application No. 16/451,339 teaches all of limitation of claim 1. 
Claim 1 of Copending Application No. 16/451,339 is silent about wherein the system provides information relative to utilization and occupancy heatmaps.
Meruva teaches wherein the system provides information relative to utilization and occupancy heatmaps(“The occupancy heatmap widget 606-11 can display level of occupancy for each zone for each hour in a day. As shown in FIG. 6, the higher the occupancy level (e.g., the more people in a zone), the darker the displayed color. In some embodiments, zones may be split into levels so that the user can see where in the facility the provision of comfort may be most needed. A display settings widget 606-12 can allow a user to modify which days or hours are to be displayed by the occupancy heatmap widget 606-11” in Para.[0063], “The comfort performance widget 706-13 can display a percentage of zones that have exhibited a desired temperature range within a particular time period. The energy consumption widget 706-14 can display a comparison of energy comfort across a plurality of zones between two different time periods. The service cases by status widget 706-15 can display a number of pending service cases or maintenance cases sorted by their respective statuses. The services cases by priority widget 706-16 can display a number of service cases or maintenance cases sorted by their respective priorities” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the application’s invention to modify the teachings of Copending Application No. 16/451,339 with the above teachings of Meruva in order to incorporate heatmap for enhance an end user's experience of video content by receiving analyzed information from video content.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-10, 13, 14, and 16-20 of Copending Application No. 16/455,731 in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva).  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 16/455,726
Copending Application No. 16/455,731
1. A computer vision system, comprising: a camera that captures a plurality of an image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of the image frames and detect occupants in a space from an image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image frames are assigned IDs and locations in the image frames; a user interface that allows for a delineation and definition of a reference object including one or more of a: 

2. The system of claim 1, video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
	
3. The system of claim 1, wherein images are processed in real time and data regarding a space and its occupants is extracted, and a next frames of the video overwrite those frames that were just processed.


	
5. The system of claim 1, wherein the system provides information relative to pathway tracking in a space.
	
6. The system of claim 5, wherein the system provides information relative to physical asset management in a space.
	
7. The system of claim 1, wherein the system creates a model of a conditions of an establishment that is informed by historical data, and runs scenarios of a known intervention options through a model to assess an intervention options based on a cost, impact, and any other factors of interest to an establishment owner, when current conditions are observed by the system to be of an interest or concern, the system generates an intervention recommendation for the establishment that is based on an modeled 

8. The system of claim 7, wherein an observed impact of an intervention is compared with a modeled impact of an action, and then updates a model.

9. The system of claim 8, wherein the systems provide for a continual improvement to a the model.
	
10. The system of claim 1, wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of an establishment.
	
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.

12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
	
13. The system of claim 12, wherein the other action that is modeled to best address a condition of interest to an establishment.

14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

15. The system of claim 1, wherein the system updates a model selected from at least one of:  machine learning and artificial intelligence.
	
16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.



18. The system of claim 1, wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: a ratio of an establishment's customers to employees; a number of establishment customers compared to establishment inventory; and a number of people who are entering and/or exiting an establishment.

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing an identified condition.
	



2. The system of claim 1, wherein the video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.

3. The system of claim 1, wherein the images are processed in real time.




8. The system of claim 7, wherein an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model.



10. The system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.

13. The system of claim 12, wherein the other action that is modeled to best address a condition of interest to an establishment.

14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.



18. The system of claim 1, wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: the ratio of an establishment's customers to employees; the number of establishment customers compared to establishment inventory; and the number of people who are entering and/or exiting an establishment.

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition.




As per claim 1, claims 1 of Copending Application No. 16/455,731 teaches all of limitation of claim 1. 
Claim 1 of Copending Application No. 16/455,731 is silent about wherein the system provides information relative to utilization and occupancy heatmaps.
Meruva teaches wherein the system provides information relative to utilization and occupancy heatmaps(“The occupancy heatmap widget 606-11 can display level of occupancy for each zone for each hour in a day. As shown in FIG. 6, the higher the occupancy level (e.g., the more people in a zone), the darker the displayed color. In some embodiments, zones may be split into levels so that the user can see where in the facility the provision of comfort may be most needed. A display settings widget 606-12 can allow a user to modify which days or hours are to be displayed by the occupancy heatmap widget 606-11” in Para.[0063], “The comfort performance widget 706-13 can display a percentage of zones that have exhibited a desired temperature range within a particular time period. The energy consumption widget 706-14 can display a comparison of energy comfort across a plurality of zones between two different time periods. The service cases by status widget 706-15 can display a number of pending service cases or maintenance cases sorted by their respective statuses. The services cases by priority widget 706-16 can display a number of service cases or maintenance cases sorted by their respective priorities” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the application’s invention to modify the teachings of Copending Application No. 16/455,731 with the above teachings of Meruva in order to incorporate heatmap for enhance an end user's experience of video content by receiving analyzed information from video content.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Copending Application No. 16/915,004 in view of Meruva et al.(USPubN 2018/0293038; hereinafter Meruva).  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 16/455,726
Copending Application No. 16/915,004
1. A computer vision system, comprising: a camera that captures a plurality of an image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of the image frames and detect occupants in a space from an image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image frames are assigned IDs and locations in the image frames; a user interface that allows for a delineation and definition of a reference object including one or more of a: shape, dimensions, and location in the image 

2. The system of claim 1, video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
	
3. The system of claim 1, wherein images are processed in real time and data regarding a space and its occupants is extracted, and a next frames of the video overwrite those frames that were just processed.

4. The system of claim 1, wherein only the data extracted from each frame is stored locally and/or relayed to the system servers.

5. The system of claim 1, wherein the system provides information relative to pathway tracking in a space.
	
6. The system of claim 5, wherein the system provides information relative to physical asset management in a space.
	
7. The system of claim 1, wherein the system creates a model of a conditions of an establishment that is informed by historical data, and runs scenarios of a known intervention options through a model to assess an intervention options based on a cost, impact, and any other factors of interest to an establishment owner, when current conditions are observed by the system to be of an interest or concern, the system generates an intervention recommendation for the establishment that is based on an modeled outcomes, when a modeled intervention is employed, the system observes an impact of an intervention on an conditions, and if an 

8. The system of claim 7, wherein an observed impact of an intervention is compared with a modeled impact of an action, and then updates a model.

9. The system of claim 8, wherein the systems provide for a continual improvement to a the model.
	
10. The system of claim 1, wherein the system is configured to provide a recommendation that is a model directed to at least one of: an interest; and concern of an establishment.
	
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.
	
12. The system of claim 11, wherein the system is configured to provide a mechanism 
	
13. The system of claim 12, wherein the other action that is modeled to best address a condition of interest to an establishment.

14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.

15. The system of claim 1, wherein the system updates a model selected from at least one of:  machine learning and artificial intelligence.
	
16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.

17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.

18. The system of claim 1, wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: a ratio of an establishment's customers to employees; a number of establishment customers compared to establishment inventory; and a number of people who are entering and/or exiting an establishment.

19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing an identified condition.
	
20. The system of claim 1, wherein the system sends out an alert to an establishment describing an identified condition of interest.


2. The system of claim 1, wherein interior zones are identified, delimited and assigned a target occupancy count.

3. The system of claim 1, further comprising: determining how many and which building occupants are in the space as well as in each defined zone within the space.

4. The system of claim 1, further comprising: determining a distance between each building 

5. The system of claim 1, further comprising: comparing building occupant pair distances to a target minimum or maximum distance threshold.

6. The system of claim 1, further comprising: notifying building occupants when they have, or are predicted to violate a prescribed distance threshold.

7.  The system of claim 1, further comprising: notifying building occupants as to where they are permitted to move in the space.

8. The system of claim 7, wherein building occupants are permitted to move in the space where movement is selected from building pathways.

9. The system of claim 6, wherein notice is provided to occupants by at least one of: 

10. The system of claim 1, wherein physical space layouts in a building are assessed to delineate single occupant essential activity spaces and their perimeter.

11. The system of claim 10, further comprising: developing a movement flow by which building occupants populate single occupant spaces and move from building space to a next building location to facilitate one or more essential activities while maintaining social distancing of building occupants.

12. The system of claim 11, further comprising: monitoring of building occupant counts.

13. The system of claim 12, further comprising: providing alerts to one or more 

14. The system of claim 1, further comprising: a plurality of sensors.

15. The system of claim 14, further comprising: a management system coupled to the plurality of sensors.

16. The system of claim 14, wherein sensor data is gathered by the plurality of sensors.

17. The system of claim 16, wherein the sensor data is processed by an analytic engine.

18. The system of claim 16, wherein the sensor data is integrated into and stored in the data management system.

19. The system of claim 18, wherein data analysis information includes one or more of: a generation of reference objects; floorplans; 

20. The system of claim 19, wherein data analysis information is stored in a library.


As per claim 1, claims 1 of Copending Application No. 16/915,004 teaches all of limitation of claim 1. 

Meruva teaches wherein the system provides information relative to utilization and occupancy heatmaps(“The occupancy heatmap widget 606-11 can display level of occupancy for each zone for each hour in a day. As shown in FIG. 6, the higher the occupancy level (e.g., the more people in a zone), the darker the displayed color. In some embodiments, zones may be split into levels so that the user can see where in the facility the provision of comfort may be most needed. A display settings widget 606-12 can allow a user to modify which days or hours are to be displayed by the occupancy heatmap widget 606-11” in Para.[0063], “The comfort performance widget 706-13 can display a percentage of zones that have exhibited a desired temperature range within a particular time period. The energy consumption widget 706-14 can display a comparison of energy comfort across a plurality of zones between two different time periods. The service cases by status widget 706-15 can display a number of pending service cases or maintenance cases sorted by their respective statuses. The services cases by priority widget 706-16 can display a number of service cases or maintenance cases sorted by their respective priorities” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the application’s invention to modify the teachings of Copending Application No. 16/915,004 with the above teachings of Meruva in order to incorporate heatmap for enhance an end user's experience of video content by receiving analyzed information from video content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484